16 F.3d 410NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Randolph KING;  Constance McGee, for themselves and asparents and next friends of Jawan McGee, aninfant;  Jawan McGee, Plaintiffs-Appellees,v.Detective Stephen McCOWN, Defendant-Appellant,andDonald D. Pomerleau, Police Commissioner;  Mayor and CityCouncil of Baltimore, a Municipal Corporation, Defendants.
No. 922516.
United States Court of Appeals, Fourth Circuit.
Argued Dec. 8, 1993.Decided January 31, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Senior District Judge.
William Francis Casey, Owings Mills, MD, for appellant.
John Amato, IV, Goodman, Meagher & Enoch, Baltimore, MD, for appellees.
D.Md.
AFFIRMED.
Before PHILLIPS and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.

OPINION
PER CURIAM

1
Stephen McCown appeals from the district court's order denying his motion for relief from judgment under Fed.R.Civ.P. 60(b).  He asserts that a $1,000,000 consent judgment in favor of appellees should have been discharged in his subsequent bankruptcy proceedings.


2
The bankruptcy court rejected this contention because, under federal bankruptcy laws, the judgment debt, which arose from McCown's willful and malicious injury of one of the appellees, was not dischargeable.  See 11 U.S.C. Sec. 523(a)(6).  McCown did not appeal the bankruptcy court's judgment.  The district court then held that the principle of res judicata barred relitigation of the discharge issue because the same parties were again before the court.


3
Based upon the record, briefs, and oral argument, we affirm the order of the district court for reasons that both it and the bankruptcy court have adequately stated.  King v. McCown, No. 80-800 (D.Md. Dec. 3, 1992);  McGee v. McCown, Adversary No. A89-0305-SD (Bankr.D.Md. Jul. 19, 1991).


4
AFFIRMED.